           Case 1:18-vv-00464-UNJ Document 54 Filed 04/14/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-464V
                                         UNPUBLISHED


    CHARLA THORNTON,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: March 13, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Shoulder Injury
                        Respondent.                           Related to Vaccine Administration
                                                              (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

       On March 30, 2018, Charla Thornton filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right Shoulder Injury Related to
Vaccine Administration (SIRVA) as a result of receiving the influenza (“flu”) vaccine on
October 6, 2016. Petition at 1; Stipulation, filed March 10, 2020, at ¶¶ 4. Petitioner
further alleges she experienced pain “since [her] flu shot” and that her shoulder pain
lasted for longer than six months. Petition at 1-3. “Respondent denies that Petitioner
sustained a SIRVA Table injury; denies that the vaccine caused Petitioner’s alleged
shoulder injuries, or any other injury; and denies that her current condition is a sequela
of a vaccine-related injury ” Stipulation at ¶ 6.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00464-UNJ Document 54 Filed 04/14/20 Page 2 of 7



       Nevertheless, on March 10, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $57,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
        Case 1:18-vv-00464-UNJ Document 54 Filed 04/14/20 Page 3 of 7




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                              )
CHARLA THORNTON,                              )
                                              )
                Petitioner,                   )
                                              )       No. 18-0464V
        v.                                    )       Chief Special Master Corcoran
                                              )       ECF
SECRETARY OF HEALTH AND                       )
HUMAN SERVICES,                               )
                                              )
               Respondent.                    )
                                               )

                                         STIPULATION

        The parties hereby stipulate to the folJowing matters:

        1. Charla Thornton, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza (''flu") vaccine, which is a vaccine contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.3 (a).

        2. Petitioner received the flu vaccine on October 6, 2016.

        3. The vaccination was administered within the United States.

       4. Petitioner alleges that she suffered from a right shoulder injury related to vaccination

administration ("SIRVA") as a result of receiving the flu vaccine.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on.her behalf as a result of her condition.

       6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

vaccine caused petitioner's alleged shoulder injuries, or any other injury; and denies that her
        Case 1:18-vv-00464-UNJ Document 54 Filed 04/14/20 Page 4 of 7




current condition is a sequelae of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry ofjudgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

                                                      a
       A lump sum of $57,000.00 in the form of check payable to petitioner. This
       amount represents compensation for all damages that would be available under 42
       U.S.C. § 300aa-15(a), including pain and suffering, past lost wages, and past
       unreimbursed expenses.

       9. As soon as practicable after the entry ofjudgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(aXI), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        I 0. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-l 5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Secwity Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.




                                                  2
        Case 1:18-vv-00464-UNJ Document 54 Filed 04/14/20 Page 5 of 7




         11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

 pursuant to paragraph 9 ofthis Stipulation will be made in accordance with 42 U.S.C. § 300aa-

 15(i), subject to the availability of sufficient statutory funds.

         12. The parties and their attorney~ further agree and stipulate that, except for any award

 for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

 pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

 strict construction of 42 U.S .C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

 § 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kin<l or nature) that have been brought, could have been brought, pr could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-l O et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected ·or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on October 6, 2016, as

alleged by petitioner in a petition for vaccine compensation filed on or about March 30, 2018, in

the United States Court of Federal Claims as petition No. 18-0464V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                   3
        Case 1:18-vv-00464-UNJ Document 54 Filed 04/14/20 Page 6 of 7




        15. If the special master fails to issue a decision in complete conformity with the tenns

of this Stipulation or if the Court of Federal Claims fails to enter judgment in confonnity with a

decision that is in complete conformity with the tenns of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed-to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be·construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner to have a right

shoulder·SIRVA, or any other injury or her current condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

I
I
I
I
I
I
I
I
I
I

                                                 4
         Case 1:18-vv-00464-UNJ Document 54 Filed 04/14/20 Page 7 of 7




Respectfully submitted,

PETITIONER:

~ ~ <Y~
CHARLA THORNTON

ATTORNEY OF RECORD FOR                                AUTHORIZED REPRESENTATIVE
PETITIONER:                                           OF   ATTORNEY GENERAL:

                          1~.. .   f½•Gh"d IP,
                                          m,,.,.._~
                     OE                                    ~ ~-~· ,~ E.   REEVES
Counsel for Petitioner                                  -....r11rector
Law Offices of Leah V. Durant, PLLC                   Torts Branch, Civil Division
1717 K Street NW, Suite 900                           U.S. Department of Justice
Washington, DC 20006                                  P.O. Box 146
                                                      Benjamin Franklin Station
                                                      Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                             ATIORNEYOFRECORDFOR
OF THE SECRETARY OF HEALTH                            RESPONDENT:
AND HUMAN SERVICES:



TAMARA OVERBY
Acting Director, Division oflnjury                    Trial Attorney
Compensation Programs                                 Torts Branch, Civil Division
Healthcare Systems Bureau                             U.S. Department of Justice
U.S. Department of Health                             P.O. Box 146
and Human Services                                    Benjamin Franklin Station
5600 Fishers Lane                                     Washington, DC 20044-0146
Park.lawn Building, Mail Stop 08N146B
Rockville, MD 20857


Dated:    ty'\O{~




                                                 5
